GREEN, Judge:
The merits of this ease can not be looked into by this Court, because it is obvious, that the circuit court of Summers had no jurisdiction to review the judgment of the mayor of Hinton by writ of error. By the common law if an inferior court such as the mayor of Hinton proceeds in a summary manner and not according to the course of the common law, the only mode of supervising and reviewing its action was by a writ of certiorari. No writ of error lay to such proceedings or to a judgment based on such proceedings at common law. (Poe v. Machine Works, 24 W. Va. 517, 520, 521.) This was a case of a judgment brought to the circuit court *558by a writ oí certiorari, and held by this Coart to have been improperly brought by writ of certiorari, as the statute authorized an appeal in such case. (p. 522.) In Dryden v. Swinburn, 15 W. Va. 234, and in Swinburn v. Smith and Dryden, and in Swinburn v. Smith and Gillison, 15 W. Va. 483, it was decided, that the supervision of the supervisors in an election can only be exercised by a writ of certiorari, and that no writ of error and supersedeas lies in such a case. These decisions were again approved in Dryden v. Swinburn, 20 W. Va. 104. The basis of all these decisions was that, as the board of supervisors in deciding an election case proceed in a summary way prescribed by statute-law and not according to the course of common law, and the statute-law was silentas to the manner in which their decision and proceedings were to be supervised and reviewed, it could by the common law be done only by certiorari, and that such proceedings and decisions could not be reviewed by a writ of error.
The proceedings of the mayor in this case are those which by our statute-law are laid down as the summary mode of proceedings of justices of the peace; for in those proceedings and in the judgment he rendered he acted merely as a justice, as he was authorized to do by section thirty-nine of chapter forty-seven of our Code, (p. 332), which declares, that a mayor of a town shall be ex officio a justice within his town. .The proceedings were those prescribed for the violation of ordinances of a town found in the Acts of 1881, page 103, chapter 8, sections 231, 232 and 233, and will appear from the record of his proceedings set out in the statement of the case summary in their charter and not according to the course of the common law, and therefore by the common law these proceedings could not be reviewed by a writ of error, nor has our statute-law authorized a review of these proceedings before a justice by a writ of error but only by appeal. Chap. 8, sec. 163, Acts 1881. The cases we have cited show, that if an appeal is authorized by statute no review of a judgment except under extraordinary circumstances can be had by-writ of certi-orari. (Poe v. Machine Works, 24 W. Va. 520.) It follows therefore that the circuit court erred in allowing a writ of error to this judgment of the mayor of Ilinton, it having been rendered by an inferior tribunal, which proceeded in a *559summary manner regulated by statute and not in the course of the common law.
The judgment of the circuit court of Summers county rendered on February 17, 1882, must be reversed, set aside and annulled; and the plaintiff in error must recover of the town of Hinton, the defendant in error, his costs in this Court expended; and this Court proceeding to render such judgment, as the circuit court of Summers county should have rendered, doth dismiss the writ of error awarded by the circuit court of Summers county to the judgment of said mayor of Hinton as improvidently awarded, and doth adjudge that the town of Hinton doth recover of W. C. Ridgway its costs expended in the circuit court of Summers county.
Reversed.